Case 20-14179-VFP             Doc 778       Filed 10/15/20 Entered 10/15/20 22:41:22                        Desc Main
                                           Document      Page 1 of 4



                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF NEW JERSEY

 In re:                                                         Chapter 11

 MODELL’S SPORTING GOODS, INC., et al.,                         Case No. 20-14179 (VFP)

                            Debtors.1                           Jointly Administered




                                          AFFIDAVIT OF SERVICE

        I, Nathan Chien, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On October 13, 2020, at my direction and under my supervision, employees of Prime
 Clerk caused the following document to be served by the method set forth on the Notice Parties
 Service List attached hereto as Exhibit A:

          •   Third Monthly Compensation and Staffinf Report of Berkeley Research Group, LLC
              during the period from June 1, 2020 through June 30, 2020 [Docket No. 773]

         In addition to the methods of service set forth herein, parties who have requested
 electronic notification of filings via the Bankruptcy Court’s CM/ECF system were sent the above
 referenced document(s) via electronic service.




                                 [Remainder of page intentionally left blank]




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal tax identification number, as
 applicable, are as follows: Modell’s Sporting Goods, Inc. (9418), Modell’s II, Inc. (9422), Modell’s NY II, Inc. (9434),
 Modell’s NJ II, Inc. (9438), Modell’s PA II, Inc. (9426), Modell’s Maryland II, Inc. (9437), Modell’s VA II, Inc.
 (9428), Modell’s DE II, Inc. (9423), Modell’s DC II, Inc. (9417), Modell’s CT II, Inc. (7556), MSG Licensing, Inc.
 (8971), Modell’s NH, Inc. (4219), Modell’s Massachusetts, Inc. (6965) and Modell’s Online, Inc. (2893). The
 Debtors’ corporate headquarters is located at 498 Seventh Avenue, 20th Floor, New York, New York 10018.
Case 20-14179-VFP      Doc 778    Filed 10/15/20 Entered 10/15/20 22:41:22         Desc Main
                                 Document      Page 2 of 4



 Dated: October 15, 2020
                                                         /s/ Nathan Chien
                                                         Nathan Chien

 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on October 15, 2020, by Nathan Chien, proved
 to me on the basis of satisfactory evidence to be the person who appeared before me.

 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                              2
                                                                                  SRF 47059
Case 20-14179-VFP   Doc 778    Filed 10/15/20 Entered 10/15/20 22:41:22   Desc Main
                              Document      Page 3 of 4



                                    Exhibit A
                                                              Case 20-14179-VFP                                        Doc 778                 Filed 10/15/20 Entered 10/15/20 22:41:22                                                                    Desc Main
                                                                                                                                              Document      Page 4 of 4
                                                                                                                                                                        Exhibit A
                                                                                                                                                                Notice Parties Service List
                                                                                                                                                                Served as set forth below

                   DESCRIPTION                                                             NAME                                                      NOTICE NAME                                       ADDRESS 1              CITY         STATE     ZIP                        EMAIL                         METHOD OF SERVICE
                                                                                                                                                                                                                                                           msirota@coleschotz.com; dbass@coleschotz.com;
Counsel to the Debtor                                      Cole Schotz P.C.                                                     Attn: Michael D. Sirota, David M. Bass, Felice R. Yudkin                                                                   fyudkin@coleschotz.com                          Email
                                                                                                                                                                                                                                                           jcohen@lowenstein.com;
Counsel to the Official Committee of Unsecured                                                                                                                                                                                                             nfulfree@lowenstein.com;
Creditors                                                  Lowenstein Sandler LLP                                               Attn: Jeffrey Cohen, Nicole Fulfree, Michael Papandrea                                                                     mpapandrea@lowenstein.com                       Email
Debtor                                                     Modell’s Sporting Goods, Inc.                                        Attn: Robert J. Duffy                                         498 Seventh Avenue, 20th Floor New York NY           10018                                                   First Class Mail
                                                                                                                                                                                                                                                           Mitchell.B.Hausman@usdoj.gov;
United States Trustee                                      Office of the United States Trustee for the District of New Jersey   Attn: Mitchell B. Hausman, Peter J. D'Auria                                                                                Peter.J.D'Auria@usdoj.gov                       Email

Counsel to JP Morgan Chase Bank, N.A., as
administrative agent under the Debtors’ pre-petition
revolving credit facility and proposed DIP lender    Otterbourg P.C.                                                            Attn: Daniel Fiorillo, Esq., Chad Simon, Esq.                                                                              dfiorillo@otterbourg.com; csimon@otterbourg.com Email

Counsel to Wells Fargo Bank, National Association as
term agent under the Debtors’ pre-petition term loan Riemer Braunstein LLP                                                      Attn: Steven Fox, Esq.                                                                                                     sfox@riemerlaw.com                              Email




            In re: Modell’s Sporting Goods, Inc., et al.
            Case No. 20-14179 (VFP)                                                                                                                                      Page 1 of 1
